F L

 

IN THE UNITED STATES DISTRICT COURT DE[: 1 1 2018
FOR THE DISTRICT OF MONTANA C|e,k, u 3 D;smc¢ Court
BILLINGs DIVIsIoN D‘S"‘C;§g;n“g;>"‘a"a

UNITED STATES OF AMERICA, CauSe NO. CR 15-127-BLG-SPW

Plaintiff/Respondent,

VS. ORDER GRANTING § 2255
MOTION AND SETTING

BRETT WADE CLOUSE, RESENTENCING HEARING

Defendant/Movant.

 

 

On June 13, 2018, the Court denied Defendant/Movant Brett Wade Clouse’s
motion to vacate, set aside, or correct his sentence, pursuant to 28 U.S.C. § 2255.
A certificate of appealability Was also denied. Clouse, a federal prisoner
proceeding pro se, successfully sought reconsideration See Order (Doc. 112) at 2.

The Court stands by its Order of June 13, 2018 (Doc. 106), but
reconsideration is appropriate to address one more claim the Court did not
previously perceive. The United States has filed an answer to that claim (Doc.
110). Clouse, represented by new counsel, filed an amended reply (Doc. 115).

I. Background

At issue is a conviction for misdemeanor assault in Stillwater County’s

Justice Court. That conviction earned Clouse two criminal history points at his

federal sentencing hearing. See Presentence Report 11 43. The conviction is the

reason he is in criminal history category II rather than I. It also made him
ineligible for relief under the safety Valve provision of the Sentencing Guidelines.
See U.S.S.G. § 5Cl.2(a)(l).

Clouse committed the misdemeanor assault on January 28, 2011. His
sentence was conditionally deferred, but he Violated the conditions On February
27, 2012, Justice of the Peace Kober sentenced him to serve 365 days in jail (Doc.
101-2). A short while later, she ordered that he be released on March 19, 2012, to
a treatment facility (Doc. 101-3).

In June 2012, Clouse’s attorney moved to amend the sentence because the
statutory maximum was six months (Doc. 101-4). The Justice Court did not rule
on that motion. On July 30, 2012, it endorsed an “Agreement for Release”
acknowledging that Clouse’s “permanent record will reflect that he has been
convicted of misdemeanor crimes” and that he would remain under the Justice
Court’s jurisdiction “through August 27, 2012” (Doc. 101-5). (A term of six
months from the original sentencing date of February 27 , 2012.) Clouse completed
all the remaining requirements and discharged the sentence.

A little more than three years later, Clouse was indicted in this Court. Hev
pled guilty to two charges involving drug trafficking and money laundering He
was sentenced on January ll, 2017. In describing the misdemeanor assault

conviction, the presentence report stated that Clouse was “resentenced” on June ll,

2012, to “6 months jail.” See Presentence Report 11 43. June ll, 2012, was the

date the Justice Court received Clouse’s attorney’s motion to amend the sentence.

Neither party objected at the federal sentencing hearing to the presentence report’s

characterization of the sentence, but, since then, neither party has submitted a

document indicating the Justice Court ever “resentenced” Clouse.

Some time after Clouse’s sentencing in this Court, he filed a petition for

postconviction relief in the state court. Among other things, he challenged the

legality of the 365-day jail sentence imposed by Justice of the Peace Kober. On

March 30, 2018, District Judge Blair J ones found in Clouse’s favor on that claim

and vacated the 365-day jail sentence. Judge Jones said:

(2)

(3)

The 365-day sentence imposed upon Brett Wade Clouse for a
misdemeanor assault conviction in Stillwater County cause
number TK-2011-155 exceeds the statutory maximum allowed
under § 45-5-201(2), MCA, constitutes an illegal sentence, and
is hereby VACATED.

The record is corrected to reflect that the statutory maximum
sentence Brett Wade Clouse could have received for a
misdemeanor assault conviction in Stillwater County Justice
Court cause number TK-2011-155, is a term of incarceration
not to exceed six months pursuant to § 45-5-201(2), MCA.
This assault conviction is classified a MISDEMEANOR
offense for calculating any additional period of federal
incarceration

(Doc. 104 at 7).

II. Analysis

The federal sentencing guidelines account for a defendant’s criminal history

3

by using a point system:

(a) Add 3 points for each prior sentence of imprisonment exceeding
one year and one month.

(b) Add 2 points for each prior sentence of imprisonment of at least
sixty days not counted in (a).

(c) Add l point for each prior sentence not counted in (a) or (b), up to
a total of 4 points for this subsection.

(d) Add 2 points if the defendant committed the instant offense While

under any criminal justice sentence, including probation, parole,

supervised release, imprisonment, work release, or escape status.

(e) Add l point for each prior sentence resulting from a conviction of

a crime of violence that did not receive any points under (a), (b), or (c)

above because such sentence was treated as a single sentence, up to a

total of 3 points for this subsection.

U.S.S.G. § 4Al.1 (Nov. 1, 2016).

Clouse’s criminal history calculation depends on the length of any custodial
sentence he received for misdemeanor assault. He was released to a treatment
center before he had served even 30 of the 365 days imposed by Justice of the
Peace Kober, but that does not alter the application of § 4Al . l(a)-(e). “[C]riminal
history points are based on the sentence pronounced, not the length of time actually
served.” U.S.S.G. § 4Al.2 cmt. n.2. A Sentence of either 365 days or six months
receives two criminal history points, see U.S.S.G. § 4Al.1(b), so if Judge Jones’s

order is interpreted to impose a jail sentence of six months, as the United States

argues, then Clouse is not entitled to relief. Clouse, however, argues that Judge

4

J ones vacated the jail sentence and did not impose another one.

The United States contends that “[t]he Montana Supreme Court has clearly
set out a procedure for correcting an illegal sentence in Montana Courts.” U.S.
Resp. (Doc. 110) at 3. lt asserts:

A sentence in excess of one prescribed by law is not void ab initio

because of the excess, but is good insofar as the power of the court

extends and is invalid only as to the excess. Only the portion of the

sentence beyond the district court’s statutory authority is illegal.
U.S. Resp. at 3-4 (quoting DeShields v. State, 2006 MT 58 jj ll (Morris, J.), and
citing State v. White, 2008 MT 464 jj 25, and State v. Coluccio, 2009 MT 273 jj
34). Reading Judge Jones’s order in light of this statement, the United States
claims that vacating six months of the 365-day jail sentence was “all [Judge Jonesj
was permitted to do.” See id. at 4.

Clouse counters that the DeShields approach is an option, not a rule. He
cites cases in which the Montana Supreme Court found some provision of a
sentence illegal and remanded the case to the sentencing court for resentencing
See, e.g., Am. Reply (Doc. 115) at 6 (citing State v. Heaji'ier, 2010 MT 87 jj 9, and
State v. Rambold, 2014 MT 116 jj 20).

The Court agrees with Clouse. The Montana Supreme Court does not

address every illegal sentence by following DeShields, so the rationale for

interpreting Judge Jones’s order as if he were strictly bound to follow DeShields is

not strong.1

More fundamentally, although it does not say so, the United States is asking
the Court to look beyond what Judge Jones’ order actually says to get to What he
meant to say. But, in addition to its over-reading of DeShiela’s, there are two
problems with the United States’ approach. The first problem is its questionable
logic. A judge who imposed a sentence in excess of a statutory maximum did not
necessarily intend to impose a sentence at the statutory maximum.

The second problem poses serious practical concerns. How far should a
federal sentencing court go in interpreting a state sentencing order2 in light of
Montana sentencing law? Illegal sentences come in many forms.

It is better, and far easier, to read Judge Jones’s order to say what it says.

 

l Judge J ones addressed the postconviction petition because the governing statute
required it to be filed in the district court, not justice court. See Mont. Code Ann. § 46-21-
101(2). In a criminal proceeding, Judge J ones would have had jurisdiction to sentence Clouse
for misdemeanor assault only if Clouse had at some point been charged with a felony. See Mont.
Code Ann. §§ 3-5-302(1)(a), (d), (2), -10-303(1)(a), (2), 46-2-201, -202. It is not clear, but the
postconviction statutes do not appear to alter or add to a district court’s sentencing jurisdiction in
criminal cases. See, e.g., Mont. Code Ann. § 46-21-201(6) (authorizing district court granting
postconviction relief to “enter an appropriate order with respect to the judgment or sentence in
the former proceedings and any supplementary orders as to reassignment, retrial, custody, bail,
or discharge that may be necessary and proper.”) (emphases added). And there is no indication
Clouse faced a felony charge. The presentence report does not mention one, and neither did
Judge Jones. See Order at 1 (Doc. 102 at 2); see also Presentence Report jj 43.

Clouse had already fully discharged the sentence before he filed his postconviction
petition, so Judge J ones had no occasion to decide whether to resentence Clouse or send the case
back to the justice court. Or, at any rate, his order does not say anything about resentencing

2 Judge Jones, of course, issued an order in a collateral proceeding, not a sentencing
order. But the United States is asking the Court to read his order as if it imposed a sentence of
six months in jail.

6

“The 365-day sentence . . . for a misdemeanor assault conviction . . . exceeds the
statutory maximum allowed under § 45-5-201(2), MCA, constitutes an illegal
sentence, and is hereby VACATED.”

The presentence report erred in stating that Clouse was “resentenced” in
June 2012 to six months in jail. Justice of the Peace Kober did not impose any jail
sentence other than 365 days. When Justice of the Peace Kober endorsed the
“Agreement for Release” on July 30, 2012, indicating that Clouse would remain
under the jurisdiction of the Justice Court “through August 27, 2012” she did not
impose a new jail sentence or vacate the jail sentence she imposed on February 27,
2012, despite the fact that Clouse would be out from under the Justice Court’s
authority six months earlier than contemplated in the original sentence, (On July
30, 2012, Clouse was not incarcerated and hadn’t been since he was released to go
to treatment on March 19, 2012.)

Judge Jones, in 2018, also did not impose a jail sentence. He only stated that
the statutory maximum sentence that Clouse “coula' have received . . -. is a term of
incarceration not to exceed six months.” There never was an actual sentence of six
months in jail imposed by either Judge J ones or Justice of the Peace Kober. There
was a jail sentence of 365 days, and that sentence was vacated.

The United States correctly points out that Clouse “is still guilty of assault.”

U.S. Resp. at 5-6. The question here is what “sentence of imprisonment” was

imposed. See U.S.S.G. § 4A1.1(a), (b). No one is saying the conviction no longer
exists or that Clouse was not sentenced at all. The prior sentence will still be
scored, but it will fall under § 4Al.l(c).

The United States has not argued that Johnson v. United States, 544 U.S.
295, 303 (2005), does not extend to Clouse’s situation. That defense is waived.
See Order (Doc. 109) at 3, 5, 6 jj 1; Order (Doc. 112) at 2. Clouse is entitled to

relief.

Accordingly, IT IS HEREBY ORDERED as follows:

l. Clouse’s motion under 28 U.S.C. § 2255 is GRANTED as to his claim
that he is entitled to be resentenced under Johnson v. United States, 544 U.S. 295
(2005). In all other respects, the Order of June 13, 2018 (Doc. 106), including its
denial of a certificate of appealability, remains in effect.

2. The clerk shall vacate the judgment entered on June 13, 2018, in CV 17-
163 -BLG-SPW and reopen the civil file. The parties must file in the criminal case
as the civil case is opened for administrative purposes only.

3. Resentencing shall be set by separate order.

4. The Probation Office shall prepare a revised presentence report reflecting
in paragraph 43 that the 365 day sentence of incarceration imposed February 27,
2012 on Clouse’s conviction for misdemeanor assault in Stillwater County was

vacated on March 30, 2018, and make any necessary adjustments to the Offense
8

Level Computation consistent with this order.

5. When the Court has entered an amended judgment in the criminal case,
the clerk shall close the civil file by entering judgment in favor of Clouse and
against the United States on his claim under Johnson v. United States, 544 U.S.
295 (2005), and in favor of the United States and against Clouse on all other
claims.

VA`_
DATED this 40 day of December, 2018.

AM /@Q/M

/Susan P. Watters
United States District Court

cc: USPO
USMS

